     Case 2:18-cv-00055-KJM-DMC Document 69 Filed 09/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAN BAILEY,                                       No. 2:18-CV-0055-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ENLOE MEDICAL CENTER,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court are plaintiff’s motions for an extension of time. See ECF Nos. 66 and 67. Good cause

19   appearing therefor, plaintiff’s motions are granted. While plaintiff has requested additional time

20   to September 12, 2020, to file an opposition to defendant’s motion to dismiss, the Court sua

21   sponte grants plaintiff an additional 15 days to September 24, 2020, to file an opposition.

22   Defendant’s reply is due by October 1, 2020. Absent a showing of exceptional circumstances,

23   further extensions of time will not be granted.

24                  IT IS SO ORDERED.

25

26   Dated: September 14, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
